PER CURIAM.
Barry Jay Porter appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A(b)(1) (2000). We have reviewed the record and the district court’s order and agree that Porter’s complaint fails to state a claim. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Porter v. Angelone, No. CA-02-1025-7 (W.D.Va. Dec. 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.